Examiner Comments

1.	The amendments and comments filed 6-9-22 have been entered and fully considered.

Examiner’s Statement of Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:

claim 1:	 please see the Office action mailed 3-3-22 beginning at page 4;

claim 15:	the closest prior art of record to Ikushima and Segawa do not teach or
fairly suggest a structure including the adhesive laminate film of claim 1 and 
one or more electronic components attached on the adhesive resin layer;
and wherein claim 1 is allowable for the reasons set forth in the Office
action mailed 3-3-22 beginning at page 4; and

claim 16: 	please see the Office action mailed 3-3-22 beginning at page 4.
		

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745